                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO


Criminal Action No. 21-mj-00112-KMT


UNITED STATES OF AMERICA,

           Plaintiff,
v.

AMBER MASON

           Defendant.


                            ORDER TO PRODUCE DISCOVERY


          Pursuant to Rule 16 of the Federal Rules of Criminal Procedure and the request of

this Court, it is hereby ORDERED that the prosecution provide by July 8, 2021, full

and complete discovery in this matter by producing the following items within its

possession, custody or control and which are material to the preparation of the defense or

are intended for use by the government as evidence in chief at trial:

          a.    The substance of any relevant oral statement made by the defendant
                before or after arrest, in response to interrogation by a person the
                defendant knew was a government agent. Rule 16(1)(1)(A).
          b.    Any relevant written or recorded statement by the defendant. Rule
                16(a)(1)(B)(i).
          c.    Any written record containing the substance of any relevant oral statement
                made before or after arrest if the defendant made the statement in
                response to interrogation by a person the defendant knew was a
                government agent. Rule 16(a)(1)(B)(ii).




     ..
d.   Copies of the defendant's prior criminal record, the existence which is
     known, or by the exercise of due diligence may become known to the
     attorney for the government. Rule 16(a)(1)(D).
e.   Copies or photographs of books, papers, documents, photographs, tangible
     objects, buildings or places, or copies or portions thereof. Rule
     16(a)(1)(E).
f.   Results or reports of physical or mental examinations and of scientific
     tests or experiments or copies thereof. Rule 16(a)(1)(F).
g.   A written summary of testimonies the government intends to use under
     Rules 701, 702, 703, and 705 of the Federal Rules of Evidence. This
     summary must describe the witnesses' opinions, the basis and the
     reasons for those opinions and the witnesses' qualifications. Rule
     16(1)(1)(G).


     Dated this 24th day of June, 2021.

                                           BY THE COURT:



                                           U.S. MAGISTRATE JUDGE
